Order issued November      iq   , 2012




                                               In The
                              Tmtrt uf Apprab
                        NMI! Elistrirt of &vats at Dallas
                                         No. 05-11-01520-CV


  CONTINUUM HEALTH SERVICES, LCC, DR. DAN BARTEL, PATRICK LEE, AND
                     MARK BAYARS, Appellants
                                                V.
                                  SHEILA CROSS, Appellee


                                             ORDER

        Before the Court is Appellants' Unopposed Motion for Leave to File an Amended Response

to Appellee's Motion to Supplement Sur-Reply. We GRANT the motion and we ORDER

appellants' amended response to appellee's motion to supplement sur-reply filed as of the date of

this order.




                                                     JIM ISELEY
                                                       .
                                                      yESIDING JUSTICE